Citation Nr: 1039483	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from July 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The evidence is at least in equipoise with regard to whether 
bilateral hearing loss and tinnitus are related to acoustic 
trauma during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  

2.   Resolving reasonable doubt in the Veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A May 2005 letter provided notice of the information and evidence 
necessary to substantiate the Veteran's claims.  The letter 
informed the Veteran what information and evidence VA would 
obtain and what information he should provide in support of his 
claims.  The letter explained how disability ratings and 
effective dates are determined.  This letter satisfied the timing 
requirements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished.  Even assuming otherwise, remanding for 
additional notification and/or assistance is unnecessary because, 
due to the favorable disposition of this claim, the Board's 
decision to proceed in adjudicating it does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

II.  Analysis 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a period 
of war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year from 
the date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). Presumptive 
periods are not intended to limit service connection to diseases 
so diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. 
§ 3.303(d).

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that tinnitus and bilateral hearing loss are 
related to noise exposure in service.  In written statements in 
support of his claim, the Veteran indicated that he was exposed 
to loud noise as an artillery gunner.  He alleges that he has had 
hearing loss and tinnitus since service.

Service treatment records do not reflect complaints or treatment 
for hearing loss or tinnitus.   The Veteran's statements 
regarding his in-service noise exposure are supported by the DD 
Form 214, which indicates that his military occupational 
specialty was field artillery.  Accordingly, the record supports 
the Veteran's report of exposure to weapons noise.

 Post-service treatment of a hearing loss disability was first 
shown in 2004.  

The Veteran had a VA examination in January 2007.  The 
examination report reflects that the Veteran reported a history 
of military, occupational and recreational noise exposures.  The 
examiner noted that his military noise exposures included 
artillery, trucks, cannons, red-eye gunner and explosions.  He 
reported occupational exposure to construction noise for 
approximately 30 years.  He reported recreational noise exposure 
while bass fishing but indicated that he wore hearing protection.  

The Veteran reported tinnitus since service, which was noted to 
be bilateral and constant.  The examiner diagnosed left normal 
sloping to a mild high frequency sensorineural hearing loss at 
2000 Hertz, dropping to a severe high frequency sensorineural 
hearing loss.  The examiner noted that the right ear was within 
normal limits to 2000 Hertz, dropping precipitously to a 
moderately severe high frequency sensorineural hearing loss of 
combined types.  The examination findings establish hearing loss 
as defined by § 3.385.  

The examiner opined that tinnitus is not related to service.  The 
examiner noted that tinnitus is commonly associated with noise 
exposure and can also be initiated by caffeine, nicotine, 
alcohol, stress, fatigue, prescription and non prescription 
medications and numerous pathologies.  The examiner stated that, 
since tinnitus was not documented in the Veteran's service 
medical records, it was not possible to connect tinnitus to 
military noise exposure without resorting to mere speculation.  

With respect to bilateral hearing loss, the examiner cited a 
treatise noting that "hearing loss due to noise does not 
progress ( in excess of what would be expected from the addition 
of age-related threshold shifts) once the exposure to noise is 
discontinued."  Thus, the examiner seemed to indicate that the 
Veteran's current hearing loss is not related to service.  

Although the VA examination found that the Veteran's hearing loss 
and tinnitus disabilities are not related to service, the 
Veteran's credible statements provide evidence of hearing loss 
and tinnitus during service and since service.  In light of  the 
evidence of noise exposure, the Veteran's credible account of 
having bilateral hearing loss and tinnitus since service and the 
current diagnoses of a bilateral hearing loss and tinnitus, the 
Board finds that the evidence is at least in equipoise with 
respect to whether bilateral hearing loss and tinnitus had their 
onset as a result of the Veteran's period of active service.  
Accordingly, resolving reasonable doubt in the Veteran's favor, 
service connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


